ase 2:20-cv-00012-JRS-MJD Document 19-1 Filed 02/11/20 Page 1 of 4 PagelD #: 201

Hoehne

SUBPART E -- HUNGER STRIKES, INMATE

§ 549.60 Purpose and scope.

The Bureau of Prisons provides guidelines for the medical and administrative management of
inmates who engage in hunger strikes. It is the responsibility of the Bureau of Prisons to monitor
the health and welfare of individual inmates, and to ensure that procedures are pursued to
preserve life.

[45 FR 23365, Apr. 4, 1980; 59 FR 31883, June 20, 1994]

§ 549.61 Definition.

As defined in this rule, an inmate is on a hunger strike:

(a) When he or she communicates that fact to staff and is observed by staff to be refraining from
eating for a period of time, ordinarily in excess of 72 hours; or

(b) When staff observe the inmate to be refraining from eating for a period in excess of 72 hours.
When staff consider it prudent to do so, a referral for medical evaluation may be made without
waiting 72 hours.

45 FR 23365, Apr. 4, 1980.

§ 549.62 Initial referral.

CFR 1
© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 2:20-cv-00012-JRS-MJD Document 19-1 Filed 02/11/20 Page 2 of 4 PagelD #: 202

(a) Staff shall refer an inmate who is observed to be on a hunger strike to medical or mental health
staff for evaluation and, when appropriate, for treatment.

(b) Medical staff ordinarily shall place the inmate in a medically appropriate locked room for close
monitoring.

[45 FR 23365, Apr. 4, 1980; 59 FR 31883, June 20, 1994]

§ 549.63 Initial medical evaluation and management.

(a) Medical staff shall ordinarily perform the following procedures upon initial referral of an
inmate on a hunger strike:

(1) Measure and record height and weight;

(2) Take and record vital signs;

(3) Urinalysis;

(4) Psychological and/or psychiatric evaluation;

(5) General medical evaluation;

(6) Radiographs as clinically indicated;

(7) Laboratory studies as clinically indicated.

(b) Medical staff shall take and record weight and vital signs at least once every 24 hours while
the inmate is on a hunger strike. Other procedures identified in paragraph (a) of this section shall

be repeated as medically indicated.

(c) When valid medical reasons exist, the physician may modify, discontinue, or expand any of the
medical procedures described in paragraphs (a) and (b) of this section.

_ CFR 2

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
Case 2:20-cv-00012-JRS-MJD Document 19-1 Filed 02/11/20 Page 3 of 4 PagelD #: 203

(d) When medical staff consider it medically mandatory, an inmate on a hunger strike will be
transferred to a Medical Referral Center or to another Bureau institution considered medically
appropriate, or to a community hospital.

[45 FR 23365, Apr. 4, 1980; 59 FR 31883, June 20, 1994]

§ 549.64 Food/liquid intake/utput.

(a) Staff shall prepare and deliver to the inmate's room three meals per day or as otherwise
authorized by the physician.

(b) Staff shall provide the inmate an adequate supply of drinking water. Other beverages shall also
be offered.

(c) Staff shall remove any commissary food items and private food supplies of the inmate while
the inmate is on a hunger strike. An inmate may not make commissary food purchases while under
hunger strike management.

[45 FR 23365, Apr. 4, 1980; 59 FR 31883, June 20, 1994]

§ 549.65 Refusal to accept treatment.

(a) When, as a result of inadequate intake or abnormal output, a physician determines that the
inmate's life or health will be threatened if treatment is not initiated immediately, the physician
shall give consideration to forced medical treatment of the inmate.

(b) Prior to medical treatment being administered against the inmate's will, staff shall make
reasonable efforts to convince the inmate to voluntarily accept treatment. Medical risks faced by
the inmate if treatment is not accepted shall also be explained to the inmate. Staff shall document

CFR 3

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.
Case 2:20-cv-00012-JRS-MJD Document 19-1 Filed 02/11/20 Page 4 of 4 PagelD #: 204

their treatment efforts in the medical record of the inmate.

(c) When, after reasonable efforts, or in an emergency preventing such efforts, a medical necessity
for immediate treatment of a life or health threatening situation exists, the physician may order
that treatment be administered without the consent of the inmate. Staff shall document their
treatment efforts in the medical record of the inmate.

(d) Staff shall continue clinical and laboratory monitoring as necessary until the inmate's life or
permanent health is no longer threatened.

(e) Staff shall continue medical, psychiatric and/or psychological follow-up as long as necessary.

[45 FR 23365, Apr. 4, 1980; 59 FR 31883, June 20, 1994]

§ 549.66 Release from treatment.

Only the physician may order that an inmate be released from hunger strike evaluation and
treatment. This order shall be documented in the medical record of the inmate.

[45 FR 23365, Apr. 4, 1980; 59 FR 31883, June 20, 1994]

CFR 4

© 2020 Matthew Bender & Company, Inc., a member of the LexisNexis Group. All rights reserved. Use of this product is subject to the restrictions

and terms and conditions of the Matthew Bender Master Agreement.

 
